Elliott, C. J.
The charging part of the affidavit on which the appellant was tried and convicted reads thus: “ That the defendant, John W. Parker, at said county of La-Grange, in the State of Indiana, did, in a rude, insolent, .angry and unlawful manner, touch, beat and strike him, the said George W. Wright.” We perceive no substantial defect in this affidavit. The word “ unlawful ” is not in its ■usual and appropriate position, but, as it is in the affidavit, the fact that it is not in the position usually assigned it does ■not vitiate the pleading.
Appellant’s counsel are in error in assuming that the affidavit fails to show that the touching and striking were unlawful.
Judgment affirmed.